DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-11 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re Claim 11, the limitation “a termination point of the fiber optic cable is configured to attach directly to the skin surface of the user at only a perimeter of the specified skin surface region such that a hemispherical cavity is formed between the specified skin surface region and the light emitting source” is a new matter. 
According to the instant specification, on page 6, an attachment 380 is used in fig. 3D to have a hemispherical cavity in it for the lesion to be covered without having to press it down flat. 
However, the claim recites that the fiber optic cable is configured to attach directly to the skin surface without the attachment 380. 
The instant specification does not disclose hemispherical cavity being formed without the use of the attachment 380. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neev (US 10,588,694).
Re Claim 1, Neev discloses a system for treating a skin surface of a user, comprising: 
surface region of the user, the light being configured to treat a skin condition of the user (fig. 1a, col. 5, line 10-27, beam generator 200, col. 10, line 39-54, array of multiple beams is directed toward surface of a target, where the target can be human skin. The beam 115 can be focused by a focusing element, 318, for example a lens, or a plurality of lens, to a focal plane 336 underneath the surface 330; col. 42, lines 62-65, an energy source 200 and 210 capable of being focused under the tissue or skin surface 143; col. 14, lines 28-40, the tubes, hollow wave guide or needles 465 can deliver laser, USPL radiation, or other energy forms capable of creating such cavities, col. 19, lines 35-43, the ultrashort beam is focused on the surface itself and thus creates a controlled ablation and removal of the surface layers and cut deeper into the surface of the skin.); and 
a controller configured to control emission of the light onto the specified skin surface region of the user (fig. 8A, controller 425, fig. 1b, controller 130, col. 29, lines 20-40, the controller 130 controls the operation and manages input and output control signals including feedback, programming or automation; claim 10, a controller configured to control movement of the optic assembly and redirection of the beam; col. 5, line 50 – col. 6, line 6, beam generator 200; col. 5, line 50 – col. 6, line 40, beam generator 200 generating beam of range of energy, wavelength, pulse frequency, and pulse duration, col. 55, line 29 -38, a controller that cooperates with the energy source to subject the region to an energy pulse having a disclosed duration at an average energy density, claim 1, an electromagnetic energy beam generator that produces beam of certain configurations, claim 21, controller configured to create complex subsurface patterns in targeted tissue) .  
Re Claim 2, Neev discloses that the light emitting source is coupled to a fiber optic cable, where a termination point of the fiber optic cable is configured to attach directly to the skin surface of the user at the specified skin surface region (col. 13, line 53-59, a plurality of holder 445 holds the hollow waveguide firmly in place and a plurality of guards 467 defines the length of hollow waveguides that can 
Re Claim 3, Neev discloses that the at least one light emitting source is configured to emit blue light (col. 5, lines 50-65 discloses wavelength ranges of from 400 nm to 1.2 micrometer, which includes the blue light range).  
Re Claim 4, Neev discloses that there are a plurality of fiber optic cables which are configured to be simultaneously attached to a respective plurality of skin regions of the user (col. 13, line 53-59, a plurality of holder 445 holds the hollow waveguide firmly in place and a plurality of guards 467 defines the length of hollow waveguides that can penetrate the skin surface; col. 14, lines 28-32, hollow wave guide can deliver laser, USPL radiation, or other energy forms capable of creating such cavities, for example, ultrashort pulse laser radiation capable through multi-photo interaction to create the cavities or voids or disruptions 330, Hollow waveguide reads on a fiber optic cable.).  
Re Claim 5, Neev discloses that the at least one light emitting source configured to focus collimated light on the specified skin surface region of the user (fig. 1a, col. 5, line 10-27, beam generator 200, col. 10, line 39-54, array of multiple beams is directed toward surface of a target, where the target can be human skin. The beam 115 can be focused by a focusing element, 318, for example a lens, or a plurality of lens, to a focal plane 336 underneath the surface 330; col. 42, lines 62-65, an energy source 200 and 210 capable of being focused under the tissue or skin surface 143; col. 14, lines 28-40, the tubes, hollow wave guide or needles 465 can deliver laser, USPL radiation, or other energy forms capable of creating such cavities, col. 19, lines 35-43, the ultrashort beam is focused on the surface itself and thus creates a controlled ablation and removal of the surface layers and cut deeper into the surface of the skin.).  
Re Claim 7, Neev discloses that the at least one light emitting source is configured to focus pulses of light on the specified skin surface region of the user (col. 14, lines 28-40, the tubes, hollow wave guide or needles 465 can deliver laser, USPL radiation, or other energy forms capable of creating such cavities, col. 19, lines 35-43, the ultrashort beam is focused on the surface itself and thus creates a controlled ablation and removal of the surface layers and cut deeper into the surface of the skin.; col. 3, lines 9-12, an ultrashort pulse laser).  
Re Claim 8, Neev discloses that the at least one light emitting source is configured to focus continuous light on the specified skin surface region of the user (col. 20, line 12-13, continuous wave lasers, fig. 1a, col. 5, line 10-27, beam generator 200, col. 10, line 39-54, array of multiple beams is directed toward surface of a target, where the target can be human skin.).  
Re Claim 9, Neev discloses that the controller is configured to control settings of time duration, color, and power for the at least one light emitting source to focus light on the specified skin surface region of the user in accordance with a predetermined regimen or protocol (col. 5, line 50 – col. 6, line 40, beam generator 200 generating beam of range of energy, wavelength, pulse frequency, and pulse duration, col. 55, line 29 -38, a controller that cooperates with the energy source to subject the region to an energy pulse having a disclosed duration at an average energy density, claim 1, an electromagnetic energy beam generator that produces beam of certain configurations, claim 21, controller configured to create complex subsurface patterns in targeted tissue).
Re Claim 10, Neev discloses that the at least one light emitting source is configured to focus light having a spot size between 0.5 cm and 1cm on the specified skin surface region of the user (col. 20, lines 26-31, the spot size at the surface can be from about 0.01 micrometer to about 100 mm, which includes the claimed range of spot size). 
Re Claim 11, Neev discloses that the light emitting source is coupled to a fiber optic cable, where a termination point of the fiber optic cable is configured to attach directly to the skin surface of the user 
The claim language, “such that a hemispherical cavity is formed between the specified skin surface region and the light emitting source”, is an intended use. The claim has been interpreted that as long as the reference discloses the claimed structure, it would be configured to perform the intended use. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Neev (US 10,588,694).
Re Claim 6, Neev discloses the system further including a focusing optical element to focus light on the specified skin surface region of the user (col. 10, lines 46-62, discloses a focusing element 318 used to focus beam 115). Embodiment fig. 3a discloses an energy source 310 generating a beam 115 that gets 
	Another embodiment fig. 10a discloses an energy source 1020 that can be a laser, a broad band flash lamp, or an LED. 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify embodiment fig 3a of Neev, by configuring the energy source 310 to be a light emitting diode, as taught by embodiment fig. 10a of Neev, because such a modification would have been obvious to try. More specifically, LED is one of a predictable and ascertainable group of similar features, which are: laser, broad band lamp, and LED. This group addresses the design need and/or other recognized problem of providing therapeutic light with a reasonable level of success. Therefore, it would have been obvious to try to modify energy source to include LED since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.V.H./
Vynn Huh, August 28, 2021Examiner, Art Unit 3792    

/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792